DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US 11,158,344 B1)(hereinafter Townsend), and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms).
Re claim 1, Townsend discloses a method comprising: providing a plurality of computer-readable instructions that are executable to cause an electronic device to perform a plurality of steps, wherein the steps comprise: starting a recording session to record an event, wherein the recording of the event results in a video track (see col. 2 lines 59-61 for starting a recording session to record an event, wherein the recording of the event results in a video track (i.e. image capture device 110 may begin (120) capturing video and may break (122) the video data (e.g., raw video data, panoramic video data or the like) into sections of video data (e.g., video sections) as described in fig. 1 col. 2 lines 62-65, furthermore, the theme may be associated with a structure (e.g., sequence of video clips) and/or audio (e.g., music tracks corresponding to the video clips) as described in fig. 1 col. 8 lines 44-51). It should be noted that a recording session starts when the image capture device 110 begins capturing video at step 120 as shown in fig. 1); during the recording session: receiving a plurality of inputs at different points in time (see col. 2 lines 59-61 for during the recording session: receiving a plurality of inputs at different points in time (i.e. device 102 receiving input from a user 10, the image capture device 110 and/or the server(s) 112 may receive input from the user 10, the image capture device 110 may begin (120) capturing video and may break (122) the video data (e.g., raw video data, panoramic video data or the like) into sections of video data (e.g., video sections) as described in fig. 1 col. 2 lines 59-65). It should be noted that the device 102 and/or the image capture device 110 and/or the server(s) 112 receive inputs from the user 10 at different points in time as shown in fig. 1); and in response to each one of the inputs, storing a set of timestamps associated with the input, wherein each of the sets comprises a first timestamp and a second timestamp (see col. 2 lines 62-65, col. 4 lines 8-14 to lines 42-45 for in response to each one of the inputs, storing a set of timestamps associated with the input, wherein each of the sets comprises a first timestamp and a second timestamp (i.e. device 102 receiving input from a user 10, the image capture device 110 and/or the server(s) 112 may receive input from the user 10 as described in fig. 1 col. 2 lines 59-61, furthermore, examples of annotation information include a position and/or a timestamp (e.g., a time associated with receiving user input, a time associated with an individual video frame, a range of time associated with a sequence of video frames or the like) associated with video frame(s), the annotation information may be input by a user as described in fig. 1 col. 4 lines 45-51). It should be noted that the device 102 and/or the image capture device 110 and/or the server(s) 112 receive inputs from the user 10 at different points in time as shown in fig. 1); wherein the first timestamp of the set comprises a chronological position located before the point in time of the input associated with the set (see col. 2 lines 62-65, col. 4 lines 8-14 to lines 42-45 for the first timestamp of the set comprises a chronological position located before the point in time of the input associated with the set (i.e. device 102 receiving input from a user 10, the image capture device 110 and/or the server(s) 112 may receive input from the user 10 as described in fig. 1 col. 2 lines 59-61, furthermore, the server(s) 112 may annotate the individual video sections in chronological order as described in fig. 1 col. 3 lines 47-48, moreover, examples of annotation information include a position and/or a timestamp (e.g., a time associated with receiving user input, a time associated with an individual video frame, a range of time associated with a sequence of video frames or the like) associated with video frame(s), the annotation information may be input by a user as described in fig. 1 col. 4 lines 45-51). It should be noted that the device 102 and/or the image capture device 110 and/or the server(s) 112 receive inputs from the user 10 at different points in time as shown in fig. 1); before or after the recording session, receiving at least one additional input associated with an output, wherein the output comprises one of a visual output or an audio output (see col. 13 lines 63-65 for before or after the recording session, receiving at least one additional input associated with an output, wherein the output comprises one of a visual output or an audio output (i.e. device 102 may display the output video data and may request input from a user of the device 102 as described in fig. 1 col. 13 lines 61-63, furthermore, panoramic video data may include a plurality of video frames (e.g., sequence of image frames, each image frame associated with a particular time) and the portion of the panoramic video data displayed on the display 104 as described in col. 11 lines 47-50)); and generating a highlight video, wherein: the highlight video comprises one or more desired portions of the video track (see col. 9 lines 38-46 for generating a highlight video, wherein: the highlight video comprises one or more desired portions of the video track (i.e. the theme may be associated with a structure (e.g., sequence of video clips) and/or audio (e.g., music tracks corresponding to the video clips) as described in fig. 1 col. 8 lines 44-51, furthermore, video summarization may summarize lengthy video data (e.g., an hour of recording) in a short video summary (e.g., 2-5 minutes) highlighting the interesting events that occurred in the video data) as described in fig. 1 col. 9 lines 39-42). Also, see col. 13 lines 4-28); each of the one or more desired portions results from one of the inputs (see col. 13 lines 14-28 for each of the one or more desired portions results from one of the inputs (i.e. each video clip in the video summary may be relatively short (e.g., between 5-60 seconds) and the portion of the video data included in the video clip may be determined based on the annotation data (which includes video tags), thus including in the video summarization the portions of video data (including the objects, angles, and times or the like) indicated by a user as described in fig. 1 col. 13 lines 7-13)); each of the one or more desired portions comprises a length that at least partially depends on (see col. 13 lines 4-28 for each of the one or more desired portions comprises a length that at least partially depends on (i.e. each video clip in the video summary may be relatively short (e.g., between 5-60 seconds) and the portion of the video data included in the video clip may be determined based on the annotation data (which includes video tags), thus including in the video summarization the portions of video data (including the objects, angles, and times or the like) indicated by a user as described in fig. 1 col. 13 lines 7-13); the highlight video excludes at least one undesired portion of the video track other than the one or more desired portions (see col. 40 lines 32-54 for the highlight video excludes at least one undesired portion of the video track other than the one or more desired portions (i.e. the theme may be associated with a structure (e.g., sequence of video clips) and/or audio (e.g., music tracks corresponding to the video clips) as described in fig. 1 col. 8 lines 44-51, furthermore, server(s) 112 may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, however, in other examples the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) as described in fig. 19 col. 40 lines 33-41). Also, see col. 56 lines 1-25. It should be noted that the server(s) 112 selects as many moments that exist that exceed the threshold, however, the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, thus, the highlight video excludes at least one undesired portion of the video track other than the one or more desired portions); and the highlight video, when played, provides the output (see col. 40 lines 32-54 for the highlight video, when played, provides the output (i.e. server(s) 112 may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, however, in other examples the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) as described in fig. 19 col. 40 lines 33-41, furthermore, the server(s) 112 may determine selected video clip data 2524 including video clip A from Group 1, video clip E from Group 2 and video clip F from Group 3, therefore, the output video data 2526 may include video clips A, E and F as described in fig. 25C col. 56 lines 8-12). Also, see col. 56 lines 1-7 to lines 12-25)
Townsend fails to explicitly teach the time value, and wherein the chronological position depends on a time value stored before the recording session begins. However, the reference of deCharms explicitly teaches the time value, and wherein the chronological position depends on a time value stored before the recording session begins (see ¶ 157 for the time value, the chronological position depends on a time value stored before the recording session begins (i.e. user may also customize the time that they spend on each sequence element or posture, for example, the user may select an overall timing constant which is multiplied by the stored time to be spent on each sequence instruction element in a sequence, or each posture, alternatively, the user may select a time for each sequence element or posture individually, these values may be stored for future use))
Therefore, taking the combined teachings of Townsend and deCharms as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (time value) into the system of Townsend as taught by deCharms.
One will be motivated to incorporate the above feature into the system of Townsend as taught by deCharms for the benefit of storing information so that a user may customize sequence of instruction that they receive, wherein the user may also customize the time that they spend on each sequence element or posture, for example, the user may select an overall timing constant which is multiplied by the stored time to be spent on each sequence instruction element in a sequence, or each posture, and alternatively, the user may select a time for each sequence element or posture individually, wherein these values may be stored for future use in order to have a user friendly interaction (see ¶ 157)
Re claim 4, the combination of Townsend and deCharms as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Townsend wherein: the electronic device comprises a mobile device configured to be operatively coupled to a server (see col. 2 lines 49-61 for the electronic device comprises a mobile device configured to be operatively coupled to a server (i.e. system 100 includes a device 102 having a display 104, an image capture device 110 and server(s) 112 all in communication with each other as shown in fig. 1)); of one of the electronic device or the server (see col. 2 lines 49-61 for the electronic device or the server (i.e. system 100 includes a device 102 having a display 104, an image capture device 110 and server(s) 112 all in communication with each other as shown in fig. 1)); the visual output comprises an image (see col. 11 lines 47-50 for the visual output comprises an image (i.e. panoramic video data may include a plurality of video frames (e.g., sequence of image frames, each image frame associated with a particular time) and the portion of the panoramic video data displayed on the display 104)); and the audio output comprises music (see col. 8 lines 44-51 for the audio output comprises music (i.e. the theme may be associated with a structure audio (e.g., music tracks corresponding to the video clips) as shown in fig. 1))
Townsend fails to explicitly teach the time value is stored within a memory device. However, the reference of deCharms explicitly teaches the time value is stored within a memory device (see ¶ 157 for the time value is stored within a memory device (i.e. memory of device 1300 as shown in fig. 16), (i.e. user may also customize the time that they spend on each sequence element or posture, for example, the user may select an overall timing constant which is multiplied by the stored time to be spent on each sequence instruction element in a sequence, or each posture, alternatively, the user may select a time for each sequence element or posture individually, these values may be stored for future use))
Therefore, taking the combined teachings of Townsend and deCharms as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (time value) into the system of Townsend as taught by deCharms.
Per claim 4, Townsend and deCharms are combined for the same motivation as set forth in claim 1 above.
Re claim 6, the combination of Townsend and deCharms as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Townsend wherein: the at least one additional input corresponds to an image (see col. 14 lines 61-67, col. 15 lines 1-6 for the at least one additional input corresponds to an image (i.e. using the user interface illustrated in FIG. 2B, the user 10 may instruct the device 102 to shift from displaying a first direction (e.g., 0 degrees) in the cropped image 212 to displaying a second direction (e.g., 90 degrees) in the cropped image 212, as a result, the cropped image 212 would be updated to display the second direction, the symbol 216 would be moved within the panoramic image 210 and the angle indicator 214 would change to illustrate the angle associated with the second direction (e.g., 90 degrees) as shown in fig. 2B col. 15 lines 6-15)); and the generating of the highlight video comprises incorporating the image into the highlight video, wherein the image comprises one of a graphic, a text, a numeral, a word or a symbol (see col. 14 lines 61-67, col. 15 lines 1-6 for the generating of the highlight video comprises incorporating the image into the highlight video, wherein the image comprises one of a graphic, a text, a numeral, a word or a symbol (i.e. while the image capture device 110 may capture video data such as the panoramic image 210, the device 102, the image capture device 110 and/or the server(s) 112 may determine cropped images, such as cropped image 212, for each frame of the video data. By controlling a position of the cropped image 212 within the panoramic image 210, the device 102/image capture device 110/server(s) 112 may effectively crop the video data and generate output video data using a 16:9 aspect ratio (e.g., viewable on high definition televisions without horizontal black bars) that emphasizes desired content within the cropped image 212 as described in fig. 2A col. 14 lines 33-43, furthermore, using the user interface illustrated in FIG. 2B, the user 10 may instruct the device 102 to shift from displaying a first direction (e.g., 0 degrees) in the cropped image 212 to displaying a second direction (e.g., 90 degrees) in the cropped image 212, as a result, the cropped image 212 would be updated to display the second direction, the symbol 216 would be moved within the panoramic image 210 and the angle indicator 214 would change to illustrate the angle associated with the second direction (e.g., 90 degrees) as shown in fig. 2B col. 15 lines 6-15))
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US 11,158,344 B1)(hereinafter Townsend) as applied to claims 1, 4 and 6 above, and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms), and further in view of Hintermeister et al. (US 2006/0171515 A1)(hereinafter Hintermeister).
Re claim 2, the combination of Townsend and deCharms as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Townsend each of the desired portions comprises one or more frames (see col. 13 lines 4-28 for each of the desired portions comprises one or more frames (i.e. examples of annotation information include a position and/or a timestamp (e.g., a time associated with receiving user input, a time associated with an individual video frame, a range of time associated with a sequence of video frames or the like) associated with video frame(s), the annotation information may be input by a user as described in fig. 1 col. 4 lines 45-51, moreover, each video clip in the video summary may be relatively short (e.g., between 5-60 seconds) and the portion of the video data included in the video clip may be determined based on the annotation data (which includes video tags), thus including in the video summarization the portions of video data (including the objects, angles, and times or the like) indicated by a user as described in fig. 1 col. 13 lines 7-13); and the at least one excluded portion comprises one or more frames (see col. 40 lines 32-54 for the at least one excluded portion comprises one or more frames (i.e. examples of annotation information include a position and/or a timestamp (e.g., a time associated with receiving user input, a time associated with an individual video frame, a range of time associated with a sequence of video frames or the like) associated with video frame(s), the annotation information may be input by a user as described in fig. 1 col. 4 lines 45-51, furthermore, server(s) 112 may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, however, in other examples the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) as described in fig. 19 col. 40 lines 33-41). Also, see col. 56 lines 1-25. It should be noted that the server(s) 112 selects as many moments that exist that exceed the threshold, however, the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, thus, the at least one excluded portion comprises one or more frames)
Townsend fails to explicitly teach wherein: with respect to each of the sets: the first timestamp comprises a rearward data marker, wherein the rearward data marker comprises a first chronological position located before the point in time of the input associated with the set; and the second timestamp comprises an ending data marker, wherein the ending data marker comprises one of: (a) a second chronological position located at the point in time of the input associated with the set; or (b) a second chronological position located after the point in time of the input associated with the set. However, the reference of Hintermeister explicitly teaches wherein: with respect to each of the sets: the first timestamp comprises a rearward data marker, wherein the rearward data marker comprises a first chronological position located before the point in time of the input associated with the set (see fig. 1 ¶s 14-15 for each of the sets: the first timestamp comprises a rearward data marker, wherein the rearward data marker comprises a first chronological position located before the point in time of the input associated with the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4); and the second timestamp comprises an ending data marker, wherein the ending data marker comprises one of: (a) a second chronological position located at the point in time of the input associated with the set (see fig. 1 ¶s 14-15 for the second timestamp comprises an ending data marker, wherein the ending data marker comprises one of: (a) a second chronological position located at the point in time of the input associated with the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4); or (b) a second chronological position located after the point in time of the input associated with the set (see fig. 1 ¶s 14-15 for a second chronological position located after the point in time of the input associated with the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4)
Therefore, taking the combined teachings of Townsend, deCharms and Hintermeister as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (marker) into the system of Townsend as taught by Hintermeister.
One will be motivated to incorporate the above feature into the system of Townsend as taught by Hintermeister for the benefit of having an eMeeting recorder 150 that will allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the "Bookmark" button 232, wherein the eMeeting recorder 150 will then display a pop-up window (not shown) prompting the user for a label, and then mark the timeline 206 accordingly in order to have a user friendly interaction (see fig. 2 ¶ 17)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US 11,158,344 B1)(hereinafter Townsend) as applied to claims 1, 4 and 6 above, and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms), and further in view of Leppanen et al. (US 2016/0012857 A1)(hereinafter Leppanen).
Re claim 3, the combination of Townsend and deCharms as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Townsend and the steps comprise: receiving a supplemental input related to the highlight video (see col. 2 lines 59-61, col. 4 lines 8-14 to lines 42-51 for receiving a supplemental input related to the highlight video (i.e. device 102 receiving input from a user 10, the image capture device 110 and/or the server(s) 112 may receive input from the user 10, the image capture device 110 may begin (120) capturing video and may break (122) the video data (e.g., raw video data, panoramic video data or the like) into sections of video data (e.g., video sections) as described in fig. 1 col. 2 lines 59-65, furthermore, video summarization may summarize lengthy video data (e.g., an hour of recording) in a short video summary (e.g., 2-5 minutes) highlighting the interesting events that occurred in the video data) as described in fig. 1 col. 9 lines 39-42). Also, see col. 13 lines 4-28). It should be noted that the device 102 and/or the image capture device 110 and/or the server(s) 112 receive inputs from the user 10 at different points in time as shown in fig. 1)
Townsend fails to explicitly teach wherein: the highlight video excludes each portion of the video track that is between a plurality of the desired portions. However, the reference of Leppanen explicitly teaches wherein: the highlight video excludes each portion of the video track that is between a plurality of the desired portions (see fig. 2 ¶ 86 for the highlight video excludes each portion of the video track that is between a plurality of the desired portions (i.e. excess length of the video segment between the video transitions 538-540 may be cropped as shown in fig. 5B))
Therefore, taking the combined teachings of Townsend, deCharms and Leppanen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (excludes) into the system of Townsend as taught by Leppanen.
One will be motivated to incorporate the above feature into the system of Townsend as taught by Leppanen for the benefit of having an apparatus 200 that may be caused to determine whether the difference between the first length and the second length is greater than a first threshold distance, where the difference between the first length and the second length being greater than the first threshold distance, the excess length of the video segment between the video transitions may be cropped so as to match with the second length in order to ease the processing time and improve efficiency when cropping the excess length of the video segment between the video transitions so as to match with the second length (see ¶ 57)
 Furthermore, Townsend fails to explicitly teach and indicating a benefit as a result of the supplemental input, wherein the benefit is usable to make a purchase. However, the reference of deCharms explicitly teaches and indicating a benefit as a result of the supplemental input, wherein the benefit is usable to make a purchase (see ¶ 80 for indicating a benefit as a result of the supplemental input, wherein the benefit is usable to make a purchase (i.e. software may provide a home screen where the user may select different content, for example by selecting an icon 910 indicating the content being selected, a screen may be provided that offers an app store or app marketplace like functionality, allowing a user to access or purchase content, or to receive more information or descriptions of the content as shown in fig. 6))
Therefore, taking the combined teachings of Townsend, deCharms and Leppanen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (purchase) into the system of Townsend as taught by deCharms.
One will be motivated to incorporate the above feature into the system of Townsend as taught by deCharms for the benefit of having a software UI that may provide for a slide-out menu UI 900 that allows the user to select different features, including the ones shown, and to navigate to additional screens or content, wherein the software may provide a home screen where the user may select different content, for example by selecting an icon 910 indicating the content being selected, wherein a screen may be provided that offers an app store or app marketplace like functionality, allowing a user to access or purchase content, or to receive more information or descriptions of the content in order to ease the processing time and have a user friendly interaction (see fig. 6 ¶ 80)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US 11,158,344 B1)(hereinafter Townsend) as applied to claims 1, 4 and 6 above, and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms), and further in view of Kuspa (US 2008/0044155 A1)(hereinafter Kuspa).
Re claim 5, the combination of Townsend and deCharms as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the steps comprise accessing data associated with a plurality of different musical recordings, wherein: the at least one additional input corresponds to a selecting of one of the musical recordings; the generating of the highlight video comprises incorporating the selected musical recording into the highlight video; and the audio output comprises a playing of the selected musical recording. However, the reference of Kuspa explicitly teaches wherein the steps comprise accessing data associated with a plurality of different musical recordings (see ¶ 31 for accessing data associated with a plurality of different musical recordings (i.e. panel 200 shown in FIG. 1A has four video tracks, Video 1 Track 218, Video 2 Track 212, Video 3 Track 206, and Video 4 Track 202, and four audio tracks, Audio 1 Track 236, Audio 2 Track 232, Audio 3 Track 228, and Audio 4 Track 224, each track of video can include one or more video clips, video clips can refer to a segment of a video recording, video footage with a finite duration, or a file that contains a short video item, such as an excerpt from a longer video recording as described in paragraph 30). Also, see fig. 1 paragraphs 37-38), wherein: the at least one additional input corresponds to a selecting of one of the musical recordings (see ¶s 30-31 for the at least one additional input corresponds to a selecting of one of the musical recordings (i.e. if the user drags the selected video clip towards the audio track area 203 and the selector crosses over to the audio track area 203, then the video clip moves downwards until the video clip is pinned to the lowest compatible video track (e.g., Video 1 Track 218), and the linked audio clip can be automatically selected to be positioned onto any audio track in the audio track area 203 as described in fig. 1 paragraph 38). Also, see paragraphs 39-40); the generating of the highlight video comprises incorporating the selected musical recording into the highlight video (see ¶s 30-31 for the generating of the highlight video comprises incorporating the selected musical recording into the highlight video (i.e. when the video clip 284 is selected, the linked audio clip 294 is selected if the video clip 284' is moved to another location in the timeline sequence; so, the audio clip 294 and the video clip 284 remain synchronized in time when one of the clips are selected for movement to a new position as described in fig. 1 paragraph 39). Also, see paragraphs 38, 40); and the audio output comprises a playing of the selected musical recording (see ¶ 31 for the audio output comprises a playing of the selected musical recording (i.e. a playhead indicator 211 in the panel 200 can help a user to understand that upon initiating playback, the playhead travels through the timeline to play the clips in the tracks in the order the clips are arranged in time from left to right as shown in fig. 1 paragraph 30). Thus, playing the selected musical recording as described in the above figure and paragraphs)
Therefore, taking the combined teachings of Townsend, deCharms and Kuspa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (selecting) into the system of Townsend as taught by Kuspa.
One will be motivated to incorporate the above feature into the system of Townsend as taught by Kuspa for the benefit of selecting either the top (video) or bottom (audio) clip of the linked pair of clips, where the type of clip that is selected can determine the movements of the clips in the drag-and-drop procedure, for example, if a user selects a video clip in a linked audio/video clip pair, then the user can drag the video clip in the video track area 201 and position the video clip on any video track, while leaving the linked audio clip pinned to its original audio track, wherein if the user drags the selected video clip towards the audio track area 203 and the selector crosses over to the audio track area 203, then the video clip moves downwards until the video clip is pinned to the lowest compatible video track (e.g., Video 1 Track 218), and the linked audio clip can be automatically selected to be positioned onto any audio track in the audio track area 203, wherein if a user selects an audio clip in a linked audio/video clip pair, then the user can drag the audio clip in the audio track area 203 and position the audio clip on any audio track, while leaving the linked video clip pinned to its original video track, wherein if the user drags the selected audio clip towards the video track area 201 and the selector crosses over to the video track area 201, then the audio clip moves upwards until the audio clip is pinned to the lowest compatible audio track (e.g., Audio 1 Track 236), and the linked video clip can be automatically selected to be positioned onto any video track in the video track area 201 in order to ease the processing time and have a user friendly interaction (see fig. 1 ¶ 38)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US 11,158,344 B1)(hereinafter Townsend) as applied to claims 1, 4 and 6 above, and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms), and further in view of Kuspa (US 2008/0044155 A1)(hereinafter Kuspa), and further in view of Alonso (US 2013/0066448 A1)(hereinafter Alonso).
Re claim 8, the combination of Townsend, deCharms and Kuspa as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein: the event involves a participant that can perform a plurality of activities during the event; the activities are associated with a plurality of different statistics; the steps comprise storing at least one of the statistics during the recording session; the stored statistic is at least partially based on one of the inputs; and the visual output comprises an image that indicates the stored statistic. However, the reference of Alonso explicitly teaches wherein: the event involves a participant that can perform a plurality of activities during the event (see ¶ 49 for the event involves a participant that can perform a plurality of activities during the event (i.e. the sensor modules may measure data related to a sports participant, a player or game official (referee, umpire, etc.), for example, the measured data may include acceleration, location, tracking, movement, speed, velocity, speed burst, impact (G-Force), distance traveled, direction and range of movement, vertical leap or jumps, in the "Field of Play" location, and overall athletic performance during a game or sports event (including practice session) as described in paragraph 50)); the activities are associated with a plurality of different statistics (see ¶ 50 for the activities are associated with a plurality of different statistics (i.e. the exemplary displayed data is selected from one source, namely an individual participant named Fred Alloy, the rows each represent statistics and data collected during a particular week as shown in fig. 4 paragraph 75)); the steps comprise storing at least one of the statistics during the recording session (see ¶ 75 for storing at least one of the statistics during the recording session (i.e. recording sports performance metrics, data, analytics and/or statistics, during an actual sporting event in real-time as described in fig. 1 paragraph 49)); the stored statistic is at least partially based on one of the inputs (see ¶ 75 for the stored statistic is at least partially based on one of the inputs (i.e. recording sports performance metrics, data, analytics and/or statistics, during an actual sporting event in real-time as described in fig. 1 paragraph 49)); and the visual output comprises an image that indicates the stored statistic (see ¶ 49 for the visual output comprises an image that indicates the stored statistic (i.e. the exemplary displayed data is selected from one source, namely an individual participant named Fred Alloy, the rows each represent statistics and data collected during a particular week as shown in fig. 4 paragraph 75))
Therefore, taking the combined teachings of Townsend, deCharms, Kuspa and Alonso as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (statistics) into the system of Townsend as taught by Alonso.
One will be motivated to incorporate the above feature into the system of Townsend as taught by Alonso for the benefit of storing sports performance metrics, data, analytics, and/or statistics from individual sports participants, entire sports teams, sports officials (referees), field of play and/or sports objects, during actual sporting events/games and/or practice events to objectively quantify, evaluate, and analyze player and team performances in order to improve efficiency when objectively quantifying, evaluating, and analyzing player and team performances (see ¶ 11)
Re claim 9, the combination of Townsend, deCharms, Kuspa and Alonso as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Townsend the electronic device (i.e. system 100 includes a device 102 and an image capture device 110 as shown in fig. 1)
Townsend fails to explicitly teach wherein the stored statistic is at least partially based on one of a plurality of different types of statistic inputs received by. However, the reference of Alonso explicitly teaches the stored statistic is at least partially based on one of a plurality of different types of statistic inputs received by (see ¶ 75 for the stored statistic is at least partially based on one of a plurality of different types of statistic inputs received (i.e. recording sports performance metrics, data, analytics and/or statistics, during an actual sporting event in real-time as described in fig. 1 paragraph 49))
Therefore, taking the combined teachings of Townsend, deCharms, Kuspa and Alonso as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (statistics) into the system of Townsend as taught by Alonso.
Per claim 9, Townsend, deCharms, Kuspa and Alonso are combined for the same motivation as set forth in claim 8 above.
Claims 10, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (US 2006/0171515 A1)(hereinafter Hintermeister), and further in view of Townsend et al. (US 11,158,344 B1)(hereinafter Townsend), and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms).
Re claim 10, Hintermeister discloses one or more data storage devices comprising: a plurality of computer-readable instructions that are executable to cause an electronic device to (see fig. 1 ¶ 41 for a plurality of computer-readable instructions that are executable to cause an electronic device (i.e. the central processing units 110 may be any device capable of executing the program instructions stored in main memory 112, and may be constructed from one or more microprocessors and/or integrated circuits)): start a recording session to record an event, wherein the recording session results in a video track (see fig. 1 ¶ 15 for start a recording session to record an event, wherein the recording session results in a video track (i.e. the eMeeting recorder 150 allows participants to record live presentation in real time as described in fig. 2 paragraph 14)); during the recording session: receive a plurality of inputs at different points in time (see fig. 1 ¶s 14, 17 for receive a plurality of inputs at different points in time (i.e. the user first selects the current position slider 214 and move it move backwards in time (i.e., to the left as depicted in FIG. 2) to the portion the user wants to view/review as described in fig. 2 paragraph 15). Thus, the user inputs occur during the live meeting recording session); and in response to each one of the inputs, store a set of bookmarks, wherein the set comprises a first bookmark and a second bookmark, wherein the first bookmark of the set comprises a chronological position located before the point in time of the input associated with the set (see fig. 1 ¶s 14-15, 18 for in response to each one of the inputs, store a set of bookmarks, wherein the set comprises a first bookmark and a second bookmark, wherein the first bookmark of the set comprises a chronological position located before the point in time of the input associated with the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4)
Hintermeister fails to explicitly teach and outside of the recording session, receive an additional input associated with an output, wherein the output comprises one of a visual output or an audio output; and produce a video that comprises: one or more retained portions of the video track, wherein each of the retained portions results from one of the inputs; and the output, wherein the video excludes at least one portion of the video track other than the one or more retained portions. However, the reference of Townsend explicitly teaches and outside of the recording session, receive an additional input associated with an output, wherein the output comprises one of a visual output or an audio output (see col. 13 lines 63-65 for outside of the recording session, receive an additional input associated with an output, wherein the output comprises one of a visual output or an audio output (i.e. device 102 may display the output video data and may request input from a user of the device 102 as described in fig. 1 col. 13 lines 61-63, furthermore, panoramic video data may include a plurality of video frames (e.g., sequence of image frames, each image frame associated with a particular time) and the portion of the panoramic video data displayed on the display 104 as described in col. 11 lines 47-50)); and produce a video that comprises: one or more retained portions of the video track, wherein each of the retained portions results from one of the inputs (see col. 9 lines 38-46 for produce a video that comprises: one or more retained portions of the video track, wherein each of the retained portions results from one of the inputs (i.e. the theme may be associated with a structure (e.g., sequence of video clips) and/or audio (e.g., music tracks corresponding to the video clips) as described in fig. 1 col. 8 lines 44-51, furthermore, video summarization may summarize lengthy video data (e.g., an hour of recording) in a short video summary (e.g., 2-5 minutes) highlighting the interesting events that occurred in the video data) as described in fig. 1 col. 9 lines 39-42, moreover, device 102 may display the output video data and may request input from a user of the device 102 as described in fig. 1 col. 13 lines 61-65). Also, see col. 13 lines 4-28); and the output, wherein the video excludes at least one portion of the video track other than the one or more retained portions (see col. 40 lines 32-54 for the output, wherein the video excludes at least one portion of the video track other than the one or more retained portions (i.e. the theme may be associated with a structure (e.g., sequence of video clips) and/or audio (e.g., music tracks corresponding to the video clips) as described in fig. 1 col. 8 lines 44-51, furthermore, server(s) 112 may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, however, in other examples the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) as described in fig. 19 col. 40 lines 33-41). Also, see col. 56 lines 1-25. It should be noted that the server(s) 112 selects as many moments that exist that exceed the threshold, however, the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, thus, the highlight video excludes at least one undesired portion of the video track other than the one or more desired portions)
Therefore, taking the combined teachings of Hintermeister and Townsend as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (excludes) into the system of Hintermeister as taught by Townsend.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by Townsend for the benefit of having a server(s) 112 that may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, wherein the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) in order to ease the processing time when selecting a portion of the moments with priority metrics exceeding the threshold, so excluding portion of a video (see fig. 19 col. 40 lines 33-41)
Furthermore, Hintermeister fails to explicitly teach wherein the chronological position depends on a time value stored before the recording session begins. However, the reference of deCharms explicitly teaches wherein the chronological position depends on a time value stored before the recording session begins (see ¶ 157 for the chronological position depends on a time value stored before the recording session begins (i.e. user may also customize the time that they spend on each sequence element or posture, for example, the user may select an overall timing constant which is multiplied by the stored time to be spent on each sequence instruction element in a sequence, or each posture, alternatively, the user may select a time for each sequence element or posture individually, these values may be stored for future use))
Therefore, taking the combined teachings of Hintermeister and deCharms as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (time value) into the system of Hintermeister as taught by deCharms.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by deCharms for the benefit of storing information so that a user may customize sequence of instruction that they receive, wherein the user may also customize the time that they spend on each sequence element or posture, for example, the user may select an overall timing constant which is multiplied by the stored time to be spent on each sequence instruction element in a sequence, or each posture, and alternatively, the user may select a time for each sequence element or posture individually, wherein these values may be stored for future use in order to have a user friendly interaction (see ¶ 157)
Re claim 11, the combination of Hintermeister, Townsend and deCharms as discussed in claim 10 above discloses all the claim limitations with additional claimed feature taught by Hintermeister wherein: with respect to each of the sets: the first bookmark comprises a rearward data marker, wherein the rearward data marker comprises a first chronological position located before the point in time of the input associated with the set (see fig. 1 ¶s 14-15 for the first bookmark comprises a rearward data marker, wherein the rearward data marker comprises a first chronological position located before the point in time of the input associated with the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4); and the second bookmark comprises an ending data marker, wherein the ending data marker comprises one of: (a) a second chronological position located at the point in time of the input associated with the set (see fig. 1 ¶s 14-15 for the second bookmark comprises an ending data marker, wherein the ending data marker comprises one of: (a) a second chronological position located at the point in time of the input associated with the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4); or (b) a second chronological position located after the point in time of the input associated with the set (see fig. 1 ¶s 14-15 for a second chronological position located after the point in time of the input associated with the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4); each of the retained portions comprises one or more frames (see ¶s 15, 17 for each of the retained portions comprises one or more frames (i.e. the eMeeting recorder 150 allows participants to record live presentation in real time so that the participant can rewind and review portions of the meeting as described in fig. 2 paragraph 14). Also, see figs. 2-4 paragraphs 20, 25, 37)
Hintermeister fails to explicitly teach and the at least one excluded portion comprises one or more frames. However, the reference of Townsend explicitly teaches and the at least one excluded portion comprises one or more frames (see col. 40 lines 32-54 for the at least one excluded portion comprises one or more frames (i.e. examples of annotation information include a position and/or a timestamp (e.g., a time associated with receiving user input, a time associated with an individual video frame, a range of time associated with a sequence of video frames or the like) associated with video frame(s), the annotation information may be input by a user as described in fig. 1 col. 4 lines 45-51, furthermore, server(s) 112 may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, however, in other examples the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) as described in fig. 19 col. 40 lines 33-41). Also, see col. 56 lines 1-25. It should be noted that the server(s) 112 selects as many moments that exist that exceed the threshold, however, the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, thus, the at least one excluded portion comprises one or more frames)
Therefore, taking the combined teachings of Hintermeister, Townsend and deCharms as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (excludes) into the system of Hintermeister as taught by Townsend.
Per claim 11, Hintermeister and Townsend are combined for the same motivation as set forth in claim 10 above.
Re claim 14, the combination of Hintermeister, Townsend and deCharms as discussed in claim 10 above discloses all the claim limitations with additional claimed feature taught by Hintermeister wherein the computer-readable instructions are executable to cause the electronic device to (see fig. 1 ¶ 41 for the computer-readable instructions are executable to cause the electronic device (i.e. the central processing units 110 may be any device capable of executing the program instructions stored in main memory 112, and may be constructed from one or more microprocessors and/or integrated circuits)): receive a supplemental input related to the video (see fig. 1 ¶s 14, 17 for receive a supplemental input related to the video (i.e. the user first selects the current position slider 214 and move it move backwards in time (i.e., to the left as depicted in FIG. 2) to the portion the user wants to view/review as described in fig. 2 paragraph 15). Thus, the user inputs occur during the live meeting recording session)
Hintermeister fails to explicitly teach and indicate a benefit as a result of the supplemental input, wherein the benefit is usable to make a purchase. However, the reference of deCharms explicitly teaches and indicate a benefit as a result of the supplemental input, wherein the benefit is usable to make a purchase (see ¶ 80 for indicate a benefit as a result of the supplemental input, wherein the benefit is usable to make a purchase (i.e. software may provide a home screen where the user may select different content, for example by selecting an icon 910 indicating the content being selected, a screen may be provided that offers an app store or app marketplace like functionality, allowing a user to access or purchase content, or to receive more information or descriptions of the content as shown in fig. 6))
Therefore, taking the combined teachings of Hintermeister, Townsend and deCharms as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (purchase) into the system of Hintermeister as taught by deCharms.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by deCharms for the benefit of having a software UI that may provide for a slide-out menu UI 900 that allows the user to select different features, including the ones shown, and to navigate to additional screens or content, wherein the software may provide a home screen where the user may select different content, for example by selecting an icon 910 indicating the content being selected, wherein a screen may be provided that offers an app store or app marketplace like functionality, allowing a user to access or purchase content, or to receive more information or descriptions of the content in order to ease the processing time and have a user friendly interaction (see fig. 6 ¶ 80)
Re claim 16, Hintermeister discloses a method comprising: providing a program configured to be executed by an electronic device comprising an imaging device so that the electronic device is operable in accordance with the program to (see fig. 1 ¶s 12, 41 for providing a program configured to be executed by an electronic device comprising an imaging device so that the electronic device is operable in accordance with the program (i.e. the central processing units 110 may be any device capable of executing the program instructions stored in main memory 112, and may be constructed from one or more microprocessors and/or integrated circuits)): start a recording session, wherein the recording session results in a video track (see fig. 1 ¶ 15 for start a recording, wherein the recording session results in a video track (i.e. the eMeeting recorder 150 allows participants to record live presentation in real time as described in fig. 2 paragraph 14)); during the recording session: receive a plurality of inputs at different points in time (see fig. 1 ¶s 14, 17 for receive a plurality of inputs at different points in time (i.e. the user first selects the current position slider 214 and move it move backwards in time (i.e., to the left as depicted in FIG. 2) to the portion the user wants to view/review as described in fig. 2 paragraph 15). Thus, the user inputs occur during the live meeting recording session); and store a set of data markers as a result of each one of the inputs, wherein each of the sets comprises a first data marker and a second data marker (see fig. 1 ¶s 14-15, 18 for store a set of data markers as a result of each one of the inputs, wherein each of the sets comprises a first data marker and a second data marker (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4); and wherein, with respect to each of the sets: the first data marker of the set is at least partially determined based on (see fig. 1 ¶s 14-15, 18 for the first data marker of the set is at least partially determined (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4); and the first data marker of the set is chronologically located before the point in time of the input related to the set (see fig. 1 ¶s 14-15, 18 for the first data marker of the set is chronologically located before the point in time of the input related to the set (i.e. the eMeeting recorder 150 will also allow users to bookmark a portion of the recorded meeting by selecting a portion of the timeline 206, and then selecting "bookmark" from a context sensitive pop-up menu (not shown) or by clicking the " bookmark" button 232 as described in fig. 2 paragraph 17). Thus, the eMeeting recorder 150 allows users to bookmark portions of the recorded meeting to indicate time point positions as shown in figs. 2-4)
Hintermeister fails to explicitly teach receive an additional input associated with an output, wherein the receiving of the additional input occurs one of before or after the recording session; and wherein the output comprises one of a visual output or an audio output; and produce a video, wherein: the video comprises one or more desired portions of the video track; each of the one or more desired portions results from one of the inputs; the video excludes at least one undesired portion of the video track other than the one or more desired portions; and the video is playable to provide the output. However, the reference of Townsend explicitly teaches receive an additional input associated with an output, wherein the receiving of the additional input occurs one of before or after the recording session (see col. 13 lines 63-65 for receive an additional input associated with an output, wherein the receiving of the additional input occurs one of before or after the recording session (i.e. device 102 may display the output video data and may request input from a user of the device 102 as described in fig. 1 col. 13 lines 61-63, furthermore, panoramic video data may include a plurality of video frames (e.g., sequence of image frames, each image frame associated with a particular time) and the portion of the panoramic video data displayed on the display 104 as described in col. 11 lines 47-50)); and wherein the output comprises one of a visual output or an audio output (see col. 13 lines 63-65 for the output comprises one of a visual output or an audio output (i.e. device 102 may display the output video data and may request input from a user of the device 102 as described in fig. 1 col. 13 lines 61-63, furthermore, panoramic video data may include a plurality of video frames (e.g., sequence of image frames, each image frame associated with a particular time) and the portion of the panoramic video data displayed on the display 104 as described in col. 11 lines 47-50)); and produce a video, wherein: the video comprises one or more desired portions of the video track (see col. 9 lines 38-46 for produce a video, wherein: the video comprises one or more desired portions of the video track (i.e. the theme may be associated with a structure (e.g., sequence of video clips) and/or audio (e.g., music tracks corresponding to the video clips) as described in fig. 1 col. 8 lines 44-51, furthermore, video summarization may summarize lengthy video data (e.g., an hour of recording) in a short video summary (e.g., 2-5 minutes) highlighting the interesting events that occurred in the video data) as described in fig. 1 col. 9 lines 39-42, moreover, device 102 may display the output video data and may request input from a user of the device 102 as described in fig. 1 col. 13 lines 61-65). Also, see col. 13 lines 4-28); each of the one or more desired portions results from one of the inputs (see col. 13 lines 14-28 for each of the one or more desired portions results from one of the inputs (i.e. each video clip in the video summary may be relatively short (e.g., between 5-60 seconds) and the portion of the video data included in the video clip may be determined based on the annotation data (which includes video tags), thus including in the video summarization the portions of video data (including the objects, angles, and times or the like) indicated by a user as described in fig. 1 col. 13 lines 7-13)); the video excludes at least one undesired portion of the video track other than the one or more desired portions (see col. 40 lines 32-54 for the video excludes at least one undesired portion of the video track other than the one or more desired portions (i.e. the theme may be associated with a structure (e.g., sequence of video clips) and/or audio (e.g., music tracks corresponding to the video clips) as described in fig. 1 col. 8 lines 44-51, furthermore, server(s) 112 may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, however, in other examples the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) as described in fig. 19 col. 40 lines 33-41). Also, see col. 56 lines 1-25. It should be noted that the server(s) 112 selects as many moments that exist that exceed the threshold, however, the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, thus, the highlight video excludes at least one undesired portion of the video track other than the one or more desired portions); and the video is playable to provide the output (see col. 40 lines 32-54 for the video is playable to provide the output (i.e. server(s) 112 may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, however, in other examples the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) as described in fig. 19 col. 40 lines 33-41, furthermore, the server(s) 112 may determine selected video clip data 2524 including video clip A from Group 1, video clip E from Group 2 and video clip F from Group 3, therefore, the output video data 2526 may include video clips A, E and F as described in fig. 25C col. 56 lines 8-12). Also, see col. 56 lines 1-7 to lines 12-25)
Therefore, taking the combined teachings of Hintermeister and Townsend as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (excludes) into the system of Hintermeister as taught by Townsend.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by Townsend for the benefit of having a server(s) 112 that may select moments associated with priority metrics exceeding a threshold, thus, the server(s) 112 selects as many moments that exist that exceed the threshold, wherein the server(s) 112 may rank the moments and may only select a portion of the moments with priority metrics exceeding the threshold, for example, the server(s) 112 may select a desired number of moments based on the rankings (e.g., the top thirty moments or the like) in order to ease the processing time when selecting a portion of the moments with priority metrics exceeding the threshold, so excluding portion of a video (see fig. 19 col. 40 lines 33-41)
Furthermore, Hintermeister fails to explicitly teach a time value stored before the recording session begins. However, the reference of deCharms explicitly teaches a time value stored before the recording session begins (see ¶ 157 for a time value stored before the recording session begins (i.e. user may also customize the time that they spend on each sequence element or posture, for example, the user may select an overall timing constant which is multiplied by the stored time to be spent on each sequence instruction element in a sequence, or each posture, alternatively, the user may select a time for each sequence element or posture individually, these values may be stored for future use))
Therefore, taking the combined teachings of Hintermeister and deCharms as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (time value) into the system of Hintermeister as taught by deCharms.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by deCharms for the benefit of storing information so that a user may customize sequence of instruction that they receive, wherein the user may also customize the time that they spend on each sequence element or posture, for example, the user may select an overall timing constant which is multiplied by the stored time to be spent on each sequence instruction element in a sequence, or each posture, and alternatively, the user may select a time for each sequence element or posture individually, wherein these values may be stored for future use in order to have a user friendly interaction (see ¶ 157)
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (US 2006/0171515 A1)(hereinafter Hintermeister) as applied to claims 10, 11, 14 and 16 above, and further in view of Townsend et al. (US 11,158,344 B1)(hereinafter Townsend), and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms), and further in view of Kuspa (US 2008/0044155 A1)(hereinafter Kuspa), and further in view of Leppanen et al. (US 2016/0012857 A1)(hereinafter Leppanen).
Re claim 12, the combination of Hintermeister, Townsend and deCharms as discussed in claim 10 above discloses all the claimed limitations but fails to explicitly teach wherein: the additional input corresponds to a selecting of at least one of a plurality of different musical recordings; and incorporating the selected musical recording into the video. However, the reference of Kuspa explicitly teaches wherein: the additional input corresponds to a selecting of at least one of a plurality of different musical recordings (see ¶s 30-31 for the at least one additional input corresponds to a selecting of one of the musical recordings (i.e. if the user drags the selected video clip towards the audio track area 203 and the selector crosses over to the audio track area 203, then the video clip moves downwards until the video clip is pinned to the lowest compatible video track (e.g., Video 1 Track 218), and the linked audio clip can be automatically selected to be positioned onto any audio track in the audio track area 203 as described in fig. 1 paragraph 38). Also, see paragraphs 39-40); and incorporating the selected musical recording into the video (see ¶s 30-31 for incorporating the selected musical recording into the video (i.e. when the video clip 284 is selected, the linked audio clip 294 is selected if the video clip 284' is moved to another location in the timeline sequence; so, the audio clip 294 and the video clip 284 remain synchronized in time when one of the clips are selected for movement to a new position as described in fig. 1 paragraph 39). Also, see paragraphs 38, 40)
Therefore, taking the combined teachings of Hintermeister, Townsend, deCharms and Kuspa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (selecting) into the system of Hintermeister as taught by Kuspa.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by Kuspa for the benefit of selecting either the top (video) or bottom (audio) clip of the linked pair of clips, where the type of clip that is selected can determine the movements of the clips in the drag-and-drop procedure, for example, if a user selects a video clip in a linked audio/video clip pair, then the user can drag the video clip in the video track area 201 and position the video clip on any video track, while leaving the linked audio clip pinned to its original audio track, wherein if the user drags the selected video clip towards the audio track area 203 and the selector crosses over to the audio track area 203, then the video clip moves downwards until the video clip is pinned to the lowest compatible video track (e.g., Video 1 Track 218), and the linked audio clip can be automatically selected to be positioned onto any audio track in the audio track area 203, wherein if a user selects an audio clip in a linked audio/video clip pair, then the user can drag the audio clip in the audio track area 203 and position the audio clip on any audio track, while leaving the linked video clip pinned to its original video track, wherein if the user drags the selected audio clip towards the video track area 201 and the selector crosses over to the video track area 201, then the audio clip moves upwards until the audio clip is pinned to the lowest compatible audio track (e.g., Audio 1 Track 236), and the linked video clip can be automatically selected to be positioned onto any video track in the video track area 201 in order to ease the processing time and have a user friendly interaction (see fig. 1 ¶ 38)
Furthermore, Hintermeister fails to explicitly teach and the production of the video comprises: deleting from the video track, each portion of the video track that is between a plurality of the retained portions. However, the reference of Leppanen explicitly teaches and the production of the video comprises: deleting from the video track, each portion of the video track that is between a plurality of the retained portions (see fig. 2 ¶ 111 for deleting from the video track, each portion of the video track that is between a plurality of the retained portions (i.e. excess length of the video segment between the video transitions 538-540 may be cropped as shown in fig. 5B paragraph 86))
Therefore, taking the combined teachings of Hintermeister, Townsend, deCharms and Leppanen as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (delete) into the system of Hintermeister as taught by Leppanen.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by Leppanen for the benefit of having an apparatus 200 that may be caused to determine whether the difference between the first length and the second length is greater than a first threshold distance, where the difference between the first length and the second length being greater than the first threshold distance, the excess length of the video segment between the video transitions may be cropped so as to match with the second length in order to ease the processing time and improve efficiency when cropping the excess length of the video segment between the video transitions so as to match with the second length (see ¶ 57)
Re claim 17, the combination of Hintermeister, Townsend, deCharms, Kuspa  and Leppanen as discussed in claim 12 above discloses all the claimed limitations of claim 17.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (US 2006/0171515 A1)(hereinafter Hintermeister) as applied to claims 10, 11, 14 and 16 above, and further in view of Townsend et al. (US 11,158,344 B1)(hereinafter Townsend), and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms), and further in view of Alonso (US 2013/0066448 A1)(hereinafter Alonso).
Re claim 15, the combination of Hintermeister, Townsend and deCharms as discussed in claim 10 above discloses all the claim limitations with additional claimed feature taught by Hintermeister the computer-readable instructions are executable to cause the electronic device (see fig. 1 ¶ 41 for the computer-readable instructions are executable to cause the electronic device (i.e. the central processing units 110 may be any device capable of executing the program instructions stored in main memory 112, and may be constructed from one or more microprocessors and/or integrated circuits))
Hintermeister fails to explicitly teach wherein: the event involves a participant that can perform a plurality of activities during the event; the activities are associated with a plurality of different statistics; to process at least one of the statistics during the recording session; the processed statistic is at least partially based on one of the inputs; and the visual output comprises an image that indicates the processed statistic. However, the reference of Alonso explicitly teaches wherein: the event involves a participant that can perform a plurality of activities during the event (see ¶ 49 for the event involves a participant that can perform a plurality of activities during the event (i.e. the sensor modules may measure data related to a sports participant, a player or game official (referee, umpire, etc.), for example, the measured data may include acceleration, location, tracking, movement, speed, velocity, speed burst, impact (G-Force), distance traveled, direction and range of movement, vertical leap or jumps, in the "Field of Play" location, and overall athletic performance during a game or sports event (including practice session) as described in paragraph 50)); the activities are associated with a plurality of different statistics (see ¶ 50 for the activities are associated with a plurality of different statistics (i.e. the exemplary displayed data is selected from one source, namely an individual participant named Fred Alloy, the rows each represent statistics and data collected during a particular week as shown in fig. 4 paragraph 75)); to process at least one of the statistics during the recording session (see ¶ 75 for process at least one of the statistics during the recording session (i.e. processing and recording sports performance metrics, data, analytics and/or statistics, during an actual sporting event in real-time as described in fig. 1 paragraph 49)); the processed statistic is at least partially based on one of the inputs (see ¶ 75 for the processed statistic is at least partially based on one of the inputs (i.e. processing and recording sports performance metrics, data, analytics and/or statistics, during an actual sporting event in real-time as described in fig. 1 paragraph 49)); and the visual output comprises an image that indicates the processed statistic (see ¶ 49 for the visual output comprises an image that indicates the processed statistic (i.e. the exemplary displayed data is selected from one source, namely an individual participant named Fred Alloy, the rows each represent statistics and data collected during a particular week as shown in fig. 4 paragraph 75))
Therefore, taking the combined teachings of Hintermeister, Townsend, deCharms and Alonso as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (statistics) into the system of Hintermeister as taught by Alonso.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by Alonso for the benefit of storing sports performance metrics, data, analytics, and/or statistics from individual sports participants, entire sports teams, sports officials (referees), field of play and/or sports objects, during actual sporting events/games and/or practice events to objectively quantify, evaluate, and analyze player and team performances in order to improve efficiency when objectively quantifying, evaluating, and analyzing player and team performances (see ¶ 11)
Re claim 20, the combination of Hintermeister, Townsend, deCharms, and Alonso as discussed in claim 15 above discloses all the claimed limitations of claim 20.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (US 2006/0171515 A1)(hereinafter Hintermeister) as applied to claims 10, 11, 14 and 16 above, and further in view of Townsend et al. (US 11,158,344 B1)(hereinafter Townsend), and further in view of deCharms et al. (US 2016/0005320 A1)(hereinafter deCharms), and further in view of Kuspa (US 2008/0044155 A1)(hereinafter Kuspa).
Re claim 18, the combination of Hintermeister, Townsend and deCharms as discussed in claim 16 above discloses all the claimed limitations but fails to explicitly teach wherein: the additional input corresponds to: a selecting of at least one of a plurality of different musical recordings; and an entry related to an image; the video comprises a front interface; and the production of the video comprises incorporating the image and the selected musical recoding into the front interface. However, the reference of Kuspa explicitly teaches wherein: the additional input corresponds to: a selecting of at least one of a plurality of different musical recordings (see ¶s 30-31 for a selecting of at least one of a plurality of different musical recordings (i.e. if the user drags the selected video clip towards the audio track area 203 and the selector crosses over to the audio track area 203, then the video clip moves downwards until the video clip is pinned to the lowest compatible video track (e.g., Video 1 Track 218), and the linked audio clip can be automatically selected to be positioned onto any audio track in the audio track area 203 as described in fig. 1 paragraph 38). Also, see paragraphs 39-40); and an entry related to an image (see ¶ 30 for an entry related to an image (i.e. each track may also have other types of still images, frames, and moving images, such as B-roll and stock footage) as shown in fig. 1); the video comprises a front interface (see ¶ 31 for the video comprises a front interface (i.e. panel 200 shown in FIG. 1A has four video tracks, Video 1 Track 218, Video 2 Track 212, Video 3 Track 206, and Video 4 Track 202 as described in paragraph 30); and the production of the video comprises incorporating the image and the selected musical recoding into the front interface (see ¶s 30-31 for the production of the video comprises incorporating the image and the selected musical recoding into the front interface (i.e. when the video clip 284 is selected, the linked audio clip 294 is selected if the video clip 284' is moved to another location in the timeline sequence; so, the audio clip 294 and the video clip 284 remain synchronized in time when one of the clips are selected for movement to a new position as described in fig. 1 paragraph 39). Also, see paragraphs 38, 40)
Therefore, taking the combined teachings of Hintermeister, Townsend, deCharms and Kuspa as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (selecting) into the system of Hintermeister as taught by Kuspa.
One will be motivated to incorporate the above feature into the system of Hintermeister as taught by Kuspa for the benefit of selecting either the top (video) or bottom (audio) clip of the linked pair of clips, where the type of clip that is selected can determine the movements of the clips in the drag-and-drop procedure, for example, if a user selects a video clip in a linked audio/video clip pair, then the user can drag the video clip in the video track area 201 and position the video clip on any video track, while leaving the linked audio clip pinned to its original audio track, wherein if the user drags the selected video clip towards the audio track area 203 and the selector crosses over to the audio track area 203, then the video clip moves downwards until the video clip is pinned to the lowest compatible video track (e.g., Video 1 Track 218), and the linked audio clip can be automatically selected to be positioned onto any audio track in the audio track area 203, wherein if a user selects an audio clip in a linked audio/video clip pair, then the user can drag the audio clip in the audio track area 203 and position the audio clip on any audio track, while leaving the linked video clip pinned to its original video track, wherein if the user drags the selected audio clip towards the video track area 201 and the selector crosses over to the video track area 201, then the audio clip moves upwards until the audio clip is pinned to the lowest compatible audio track (e.g., Audio 1 Track 236), and the linked video clip can be automatically selected to be positioned onto any video track in the video track area 201 in order to ease the processing time and have a user friendly interaction (see fig. 1 ¶ 38)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/8/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484